          Case 5:19-cv-00170-gwc Document 58 Filed 01/13/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF VERMONT


UNITED STATES SECURITIES AND                          :
EXCHANGE COMMISSION,                                  :
                                                      :
                       Plaintiff,                     :       Civil No.: 5:19-cv-170
               v.                                     :
                                                      :
TRUDY GILMOND, OLIVE GILMOND, and                     :
KELLIE KING,                                          :
                                                      :
                       Defendants.                    :

           STIPULATED MOTION TO DISMISS ACTION WITH PREJUDICE

       Plaintiff United States Securities and Exchange Commission (“SEC” or the

“Commission”) and Trudy Gilmond and Olive Gilmond (collectively referred to as the

“Defendants”) request that the Court enter the attached Order filed under Federal Rule of Civil

Procedure 41(a)(1)(ii) dismissing this action with prejudice as to all claims, causes of action, and

parties, with each party bearing that party’s own attorney’s fees and costs.

       WHEREFORE, the parties jointly request that the Court enter the attached Order

dismissing this matter with prejudice.

Dated: January 13, 2021
       Washington, D.C.
                                              Respectfully submitted,


                                              s/Michael J. Roessner
                                              Michael J. Roessner
                                              Attorney for Plaintiff
                                              United States Securities and Exchange Commission
                                              100 F Street, N.E., Mail Stop 5631
                                              Washington, D.C. 20549
                                              (202) 551-4347 (Phone)
                                              (703) 813-9366 (Fax)
